CRANDALL, Judge.
Shirlene Pickle appeals from the denial of her motion to modify a 1974 decree of dissolution in which her marriage to respondent was dissolved. On appeal, she alleges that the trial court erred in denying her request for an increase in child support for the two minor children of the marriage and in failing to approve her request to remove the domicile of the children to the State of Illinois.
This court has carefully considered the transcript, legal file, and briefs of the parties. Our review leads us to the conclusion that the trial court’s denial of the request to increase the amount of child support is supported by substantial evidence and is not against the weight of the evidence. Further, no error of law appears. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion on that point would have no precedential value. That portion of the trial court judgment is therefore affirmed in accordance with Rule 84.16(b).
As to appellant’s second contention, the parties stipulated that appellant could remove the domicile of the minor children to her current address in the State of Illinois. The trial court inadvertently left the stipulation out of its judgment. The judgment is therefore modified to include that stipulation.
The judgment of the trial court is affirmed as modified.
KAROHL, P.J., and REINHARD, J., concur.